Citation Nr: 1743559	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for depressive reaction.

2.  Entitlement to service connection for stroke.

3.  Entitlement to service connection for right upper extremity weakness associated with stroke.

4.  Entitlement to service connection for right lower extremity weakness associated with stroke.

5.  Entitlement to service connection for chronic kidney disease.  

6.  Entitlement to service connection for erectile dysfunction.  

7.  Entitlement to special monthly compensation based on loss of use of a creative organ.

8.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

A Board hearing at the local RO was scheduled in March 2017.  However, in a March 2017 letter, the Veteran, through is representative, cancelled his hearing as he was too ill to attend.  As such, the Board finds that the Veteran's request for a Board hearing has been withdrawn.  

The Veteran has submitted additional evidence that has not been considered by the RO.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeal was received after February 2013 and the Veteran has not explicitly requested AOJ consideration of this evidence.  As such, the Board may properly consider such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the record includes an October 2003 decision issued by the Social Security Administration (SSA) showing that the Veteran is in receipt of SSA disability benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, the issue of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant is inextricably intertwined with the remaining issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, adjudication of this issue must be deferred.

Further, in a July 2017 statement, the Veteran's representative asserted that the AOJ made its determination on outdated medical records.  Thus, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  Moreover, it appears that the Veteran previously received continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from April 2014   However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from April 2014 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic record. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3.  Obtain updated VA treatment records dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include a determination of whether VA medical examinations and/or opinions are necessary in light of the additional evidence, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




